Citation Nr: 1230646	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran claims that his current lower back condition, involving degenerative disc disease and spinal stenosis of the lumbar spine, was incurred in service.

In January 2009, the Veteran received a fully favorable decision for disability benefits from the Social Security Administration Office of Disability Adjudication and Review.  The decision and the associated medical documentation are not included in the file, and may be relevant to the current claim.  On remand, the RO will be directed to request the Veteran's complete Social Security disability records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  

Further, the Veteran has reported receiving treatment at Elmhurst Clinic from 1975 to 1995.  The RO requested these records and received a single page dated in July 1977, as well as additional records dated from 1987 to 1995.  Although the single page is not pertinent to the issue in the case, it does suggest that the Veteran had treatment at the clinic before 1987.  On remand, the RO will be directed to again request medical records dating from between 1975 and 1987 from Elmhurst Clinic.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application for SSA disability benefits.  If these records are not available, a negative reply must be provided.

2.  Make arrangements to obtain copies of the Veteran's complete treatment records from Elmhurst Clinic, dated from 1975 to 1987.  

3.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

